Citation Nr: 0718889	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied entitlement to service connection 
for diabetes mellitus claimed as related to herbicide 
exposure.  

In May 2006, the veteran testified before the undersigned at 
a travel Board hearing.  A transcript of that hearing has 
been associated with the claims folder.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  The veteran has Type I diabetes mellitus, first 
demonstrated many years after service.

3.  The veteran's Type I diabetes mellitus is not related to 
any in-service disease or injury, including exposure to Agent 
Orange or other herbicides.



CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2004, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  

The October 2004 letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the October 2004 VCAA 
letter contained a notation that the veteran was to let VA 
know if there was any other evidence or information that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

VA has not afforded the veteran a VA examination.  Such an 
examination is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision. 38 U.S.C.A. § 5103A(c)(4).  Evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In the instant case, there is no competent evidence of Type 
II diabetes mellitus or Type I diabetes mellitus being 
related to service or having manifested to a degree of 10 
percent or more within a year after the last date of Agent 
Orange exposure.  For these reasons, an examination or 
opinion is not necessary.  

There is no indication from the record of additional 
pertinent records for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

Type II diabetes mellitus manifested to a degree of 10 
percent at any time after service shall be service connected, 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, and the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. §§ 3.309(a)(6)(ii), (e) (2006).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran contends that he is entitled to service 
connection for diabetes mellitus as a result of herbicide 
exposure during active duty in Vietnam.  

The veteran's service medical records are negative for any 
complaints or treatments related to diabetes mellitus.

A May 2004 prescription note from Dr. Puente stated that the 
veteran was to take Avandamet twice a day for diabetes.

In July 2004, the veteran received instructions from Dr. Paul 
of Northwest Regional Hospital.  The instructions informed 
the veteran that he had Type I, or juvenile, diabetes.

In May 2005, the veteran was admitted to the Corpus Christi 
Medical Center with complaints of right sided weakness and 
right leg numbness.  The diagnoses included diabetes.

At his May 2006 hearing, the veteran testified that he was in 
Vietnam for about a year with six month deployments in To Tan 
Son Nhut and Cam Ranh Bay.

Analysis

While the veteran's personnel records do not show that the 
veteran disembarked in Vietnam, the veteran submitted 
evidence at his hearing that supported his testimony that he 
had disembarked in Vietnam.  

The veteran's records show that he was assigned to the Patrol 
Squadron Forty-Two (VP-42) during active duty.  Records 
submitted by the veteran report that in 1967, VP-42 was 
detached to NAF Cam Ranh Bay from April 2, 1967 to December 
1, 1967.  VP-42 was also detached to NAF Tan Son Nhut from 
March 31, 1967 to September 30, 1967.

As the veteran was with VP-42 during this time period, the 
Board finds that the evidence supports a finding that served 
in Vietnam.  The veteran is thus presumed to have been 
exposed to herbicide agents.

For presumptive service connection, the remaining 
determination involves whether he has Type II, diabetes 
mellitus. 

The claims folder does not contain any evidence of current 
Type II diabetes mellitus.  As early as May 2004, the veteran 
was treated for diabetes.  However, the July 2004 instruction 
note from Dr. Paul indicates that the veteran has Type I or 
juvenile diabetes.  This is the only competent evidence as to 
the type of diabetes the veteran has.  

Absent competent evidence of Type II diabetes mellitus, 
presumptive service connection as due to herbicide exposure 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As the veteran's current Type I diabetes mellitus is a 
chronic disease, he could be presumptively service connected 
as service connection is presumed for chronic diseases, such 
as diabetes mellitus, that are manifested to a compensable 
degree within one year of service, or are demonstrated in 
service and at any time thereafter.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Diabetes mellitus, however, was not identified in service or 
until approximately 36 years after service.  The 
preponderance of the evidence is, therefore, against the 
grant of service connection on a presumptive basis.  
38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Regarding service connection on a direct basis, the veteran 
has a present disability as he has Type I diabetes mellitus.  
The element of an in-service injury is satisfied by the 
veteran's presumed exposure to herbicidal agents.

However, there is no competent evidence relating diabetes 
mellitus to the in-service herbicide exposure or to any other 
disease or injury in service.  Therefore, there is no 
competent evidence of a nexus between the current disability 
and service.  In this regard, the veteran has asserted that 
there is such a relationship, but as a lay person is not 
competent to provide an opinion as to medical causation.  
Grottveit v. Brown, 38 C.F.R. § 3.159(a)(1) (2006).  

Because there is no competent evidence linking Type I 
diabetes mellitus to a disease or injury in service, and 
diabetes was first shown many years after service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  As such, the benefit of 
the doubt rule is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


